Citation Nr: 0329599	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-02 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Glenn R. Bergmann, attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The veteran subsequently relocated to 
Missouri, and the RO in St. Louis, Missouri currently has 
original jurisdiction.

Procedural history

The veteran served on active duty from September 1964 to July 
1965.

The RO received the veteran's claim of entitlement to service 
connection for PTSD in September 1996.  In March 1997 and May 
1998 rating decisions, the RO denied the veteran's claim.  
The veteran disagreed with the May 1998 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in January 2000.  

In a September 2002 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.  
Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (the Court).  While the 
case was pending at the Court, the VA Office of General 
Counsel and the veteran's attorney filed a joint motion for 
remand, requesting that the Court vacate the Board's decision 
and remand the case to the Board.  In an Order dated April 
2003, the Court granted the joint motion, vacated the Board's 
September 2002 decision, and remanded the case to the Board 
for readjudication consistent with the joint motion.


REMAND

The veteran seeks service connection for PTSD.  She 
essentially contends that she was sexually assaulted by a 
sergeant while in training at Ft. Gordon, Georgia, and that 
she now suffers from PTSD as a result.  

Factual background

The Court remanded the case to ensure compliance with 
provisions of VA Manual 21-1 (M21-1) dealing with PTSD based 
on personal assault.  The Court has previously found that 
those provisions are substantive rules that are the 
equivalent of VA regulations, and has mandated that VA follow 
them.  See Patton v. West, 12 Vet. App. 272 (1999).  

Here, the pertinent provisions of the joint motion state that 
the Board in its September 2002 decision improperly found 
that a medical opinion diagnosing PTSD could not suffice to 
verify the occurrence of a claimed stressor where that 
stressor involved an alleged personal assault, and therefore 
the Board's reasoning in not making an additional attempt to 
obtain a medical examination was contrary to law.  
The Court also found that the Board did not give proper 
consideration to other alternative sources of corroborating 
evidence, outside of the service medical records, as required 
by the M21-1.  

Analysis

The Court has held that VA Adjudication Procedure Manual M21-
1 
(Manual M21-1), Part III, 5.14c (Feb. 20, 1996), provides 
substantive rules in which VA has undertaken a special 
obligation to assist a claimant in producing corroborating 
evidence of an in-service stressor in personal-assault cases.  
In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that because of the unique problems with documenting personal 
assault claims, VA is responsible for assisting the claimant 
in gathering, from sources in addition to the in-service 
records, evidence corroborating an in-service stressor.  The 
Court noted that, of particular pertinence to the case were 
the provisions of the manual which stated that, "behavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor" [MANUAL 
M21-1, Part III, P 5.14c(8)]; and that, "secondary evidence 
may need interpretation by a clinician, especially if it 
involves behavior changes" and that "evidence that documents 
such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician" [MANUAL M21-1, Part III, P 
5.14c(9)].

In this case, there is no indication in the record, including 
in testimony and statements from the veteran, that the 
alleged sexual assault by a superior officer in service was 
ever formally reported to any source or that it was otherwise 
reduced to writing.  Consequently, there are no formal 
records, such as police reports, of the incident which could 
be obtained.  The veteran was notified by VA in a letter in 
June 1999 that she could obtain alternative sources of 
information to support her claim, including statements from 
those she identified as knowing about the assault at the time 
it is alleged to have occurred.  The veteran was also asked 
whether she remembered the names of people she may have 
communicated with about her alleged sexual assault, including 
her commanding officer.  No response was received from her.

The Court has held that not only should additional 
corroborative evidence be sought in cases such as this, but 
in contrast to standard PTSD claims, a post-service opinion 
of a mental health professional can be probative to establish 
the occurrence of the alleged personal assault.  See Patton, 
12 Vet. App. at 280.  The RO scheduled a VA psychiatric 
examination in December 1998.  The veteran did not receive 
notice of that examination because she had moved.  The RO 
contacted the veteran in November 1999 and the veteran 
requested another examination in Milwaukee, Wisconsin.  The 
RO scheduled an examination on March 19, 1999.  On March 29, 
1999, the veteran called and asked that the examination be 
scheduled in Kansas City, Missouri.  The record does not 
indicate that an examination was completed.

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence she needs to 
submit and that which will be obtained by 
VA.  

2.  VBA should again advise the veteran 
that evidence from sources other than her 
service records may constitute credible 
supporting evidence of her claimed 
stressor, and that she should furnish 
such evidence if possible.  Examples of 
such evidence include, but are not 
limited to: Records from law enforcement 
authorities, mental health counseling 
centers, hospitals or physicians; and 
statements from family members, 
roommates, fellow service members or 
clergy.  Evidence from these sources 
might include, for example, evidence of 
behavior changes following the personal 
assault.  Examples of behavior changes 
that might result from a personal assault 
include, but are not limited to: A 
request by the veteran for a transfer to 
another military duty assignment; a 
change in work performance; substance 
abuse; episodes of depression, panic 
attacks or anxiety where there is no 
identifiable reason for the episodes; or 
unexplained economic or social behavior 
changes.  Any such evidence identified by 
the veteran should be obtained or the 
reasons for its unavailability noted in 
the record.

3.  The RO should then arrange for the 
veteran to be examined by a specialist in 
psychiatry.  It is imperative that the 
psychiatric examiner review the pertinent 
medical records in the claims file and a 
copy of this REMAND.  The psychiatric 
examiner should report all diagnoses 
found.  The psychiatric examiner should 
state an opinion as to whether, given the 
evidence of record and the results of the 
examination and interview of the veteran, 
it is at least as likely as not that the 
stressor event reported by the veteran 
(a) in fact occurred, and (b) is related 
to a diagnosis PTSD, if found above. 

4.  After undertaking the steps listed 
above and any additional development 
deemed to be necessary, VBA should 
readjudicate the claim.  If the claim 
remains denied, VBA should issue a 
supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




